Citation Nr: 0200588	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  99-17 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disability, currently characterized as 
schizophrenic reaction, paranoid type.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
February 1955 and from March 1955 to February 1957.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claim of entitlement to service 
connection for schizophrenic reaction, paranoid type.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
mental illness and stomach nerves in April 1958 and notified 
the veteran of that decision by letter dated April 29, 1958; 
he did not file a notice of disagreement within the 
prescribed time period.  

2.  The RO reopened the claim and denied entitlement to 
service connection for acute brain syndrome secondary to 
alcohol intoxication in March 1965 and notified the veteran 
of that decision by letter dated March 9, 1965; he did not 
file a notice of disagreement within the prescribed time 
period.  

3.  The RO denied reopening the claim of entitlement to 
service connection for a nervous disorder in May 1987 and 
notified the veteran of that decision by letter dated May 28, 
1987; he did not file a notice of disagreement within the 
prescribed time period.  

4.  The RO constructively reopened the claim and denied 
entitlement to service connection for spinal disease, head 
injury, and seizures in August 1987 and notified the veteran 
of that decision by letter dated August 26, 1987; he did not 
file a notice of disagreement within the prescribed time 
period.  

5.  The RO constructively reopened the claim and denied 
entitlement to service connection for a head injury and 
spinal meningitis in November 1988 and notified the veteran 
of that decision by letter dated November 29, 1988; he did 
not file a notice of disagreement within the prescribed time 
period.  

6.  The RO denied reopening the claim of entitlement to 
service connection for a head injury and spinal meningitis in 
March 1989 and notified the veteran of that decision by 
letter dated March 31, 1989; he did not file a notice of 
disagreement within the prescribed time period.  

7.  Evidence received since the March 1989 decision includes 
a January 2000 private medical opinion that the veteran's 
chronic service history and psychiatric history were probably 
service-connected in some respects.  


CONCLUSIONS OF LAW

1.  The April 1958, March 1965, May 1987, August 1987, 
November 1988, and March 1989 decisions are final.   
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2001).  

2.  The evidence received since the March 1989 decision is 
new and material evidence; the claim of entitlement to 
service connection for a psychiatric disability, current 
characterized as schizophrenic reaction, paranoid type, is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied entitlement to service connection for mental 
illness and stomach nerves in April 1958, for acute brain 
syndrome secondary to alcohol intoxication in March 1965, for 
a nervous disorder in May 1987, for spinal disease, head 
injury, and seizures in August 1987, and for a head injury 
and spinal meningitis in November 1988 and March 1989.  The 
decisions from March 1965 to March 1989 became final because 
the RO notified the veteran of each of the decisions by 
letter, and no notice of disagreement was filed within the 
prescribed time period.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2001).  

At the time of the March 1989 decision, the RO considered the 
evidence, which included service department records, service 
medical records, lay statements, VA and private medical 
records, and a September 1975 report from the Social Security 
Administration.  Service department records showed that the 
veteran served on two periods of active duty from February 
1952 to February 1955 and from March 1955 to February 1957.  

Service medical records showed that the veteran was treated 
for infectious mononucleosis in April 1952.  He was deemed to 
have dull normal intelligence and a schizoid character defect 
but no psychosis in December 1952.  When the veteran was 
unable to function adequately in his company in January 1953, 
the diagnosis was chronic severe inadequate personality.  His 
psychiatric health was deemed normal at his first separation 
examination in February 1955 and at his reenlistment 
examination in March 1955.  A February 1957 medical 
certificate showed that the veteran was admitted to 
psychiatric services three times from October 1956 to 
November 1956.  He was admitted a fourth time in December 
1956 with a diagnosis of suspected latent schizophrenia.  
After a February 1957 medical examination board proceeding, 
the veteran received a general discharge from military 
service for unsuitability.  The February 1957 diagnoses 
included a severe character disorder with defective controls 
of strong aggressive trends and chronic severe aggressive 
reaction, which existed prior to service and was not incurred 
in the line of duty.  

In lay statements and reports of medical history, the veteran 
asserted that a nervous disorder began in service in 1953 
after he received medications for treatment of mononucleosis, 
and he complained of severe headaches, nausea, and an 
inability to get along with anyone in February 1958.  In 
February 1976, the veteran asserted that the VA should grant 
service connection because the Social Security Administration 
had granted disability income.  In February 1981, a former 
wife reported that, while she lived with the veteran from 
1960 to 1965, he was intermittently violent, belligerent, and 
irrational.  His currently estranged wife reported that his 
behavior had become unreasonably unstable since 1975.  In 
March 1988, the veteran's sister and a childhood friend 
alleged that they believed that his mind was sound when he 
entered service.  

VA and private medical records included diagnoses of 
inadequate personality disorder in April 1958; improved acute 
brain syndrome secondary to alcohol intoxication from 
December 1964 to January 1965; an active psychotic mental 
disorder, probably paranoid schizophrenia, in September 1975; 
schizophrenic reaction, paranoid type, in June 1976; and 
bipolar disorder in October 1988.  A September 1975 report 
from the Social Security Administration stated that the 
veteran had received Social Security Disability income since 
July 1975.  

The RO considered this evidence and denied reopening the 
claim of entitlement to service connection for a head injury 
and spinal meningitis in March 1989.  The claim was not 
reopened because the veteran's letter, filed in January 1989, 
was cumulative in nature and because there was no evidence of 
a head injury or spinal meningitis in service.  This decision 
became final because the RO notified the veteran of the 
decision by letter dated March 9, 1989, and the veteran did 
not perfect a timely appeal.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a).  

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a psychiatric disability, currently 
characterized as schizophrenic reaction, paranoid type, is 
before the Board because the RO again denied reopening the 
claim in June 1998, and the veteran perfected a timely 
appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302(a).  

New and material evidence has been submitted to reopen the 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (2001).

The evidence submitted since March 1989 includes lay 
statements, sworn testimony, service medical records, and 
field examination reports, which are not new and material 
evidence.  The lay statements since March 1989 are cumulative 
of pre-March 1989 assertions that schizophrenia started in 
service.  The November 1991 lay statement, in which the 
veteran threatens to "do in" VA employees for "treating 
him like a dog," is not probative of the issue of 
entitlement to service connection.  His January 1992 report 
of medical history, in which he claims to have served in 
chemical warfare and military intelligence in Vietnam, is not 
material because service department records show that his 
entire service took place during the Korean Conflict or 
peacetime in the United States and Germany.  The November 
1999 hearing testimony is cumulative of previous evidence 
because the veteran simply repeats prior assertions that 
schizophrenia started in service as the result of medications 
prescribed to treat mononucleosis.  Service medical records 
duplicate December 1952 to March 1953 service medical records 
obtained prior to March 1989.  The March 1992 and August 1999 
field examinations are not probative of the issue of 
entitlement to service connection because they address the 
issues of competency and pension income based upon the 
veteran's physical separation from his current wife.  

The medical evidence submitted since March 1989 comprises 
almost half of the two-volume evidence of record but includes 
only one piece of new and material evidence.  A January 2000 
private examination report is material because it includes a 
medical opinion that provides a possible nexus between a 
current psychiatric disability and active service.  The 
private examiner noted thought block, tearful mood, and 
chronic quasi-suicidal and homicidal impulses and opined that 
the veteran's chronic service history and psychiatric history 
were probably service-connected in some respects.  The 
remaining medical evidence submitted since March 1989 is not 
material because it addresses multiple nonservice-connected 
physical disabilities or repeats earlier diagnoses.  

With the submission of the January 2000 private examination 
report, however, the veteran has submitted new and material 
evidence that, in conjunction with previously considered 
evidence, is so significant that it must be considered to 
fairly decide the merits of the claim.  The claim must, 
therefore, be reopened.  38 U.S.C.A. § 5108 (West 1991); 
Hodge, 155 F.3d at 1362.  However, as discussed in detail 
below, the Board finds that additional development is 
required before proceeding to adjudicate the claim on its 
merits.  Therefore, a remand is required.    


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric 
disability, currently characterized as schizophrenic 
reaction, paranoid type, is reopened.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines VA's obligations with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of its 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A remand in this case is required for compliance with duty to 
assist provisions contained in the new law.  The Board 
acknowledges that, by letter to the veteran and his 
representative dated in June 2001, the RO explained the 
enactment and impact of the VCAA, gave notice of the general 
requirements to prevail on a service connection claim, and 
listed the evidence already of record.  The RO did not 
receive a response to this letter.  However, the Board finds 
that yet additional action is warranted in this case.    

Under the new law, the duty to assist includes obtaining 
relevant records held by a federal department or agency that 
the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(c)(3).  When VA attempts to 
obtain records from a federal department or agency, the 
efforts to obtain those records must continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b).

A September 1975 report from the Social Security 
Administration shows that the veteran has received Social 
Security Disability (SSD) income since July 1975.  Except for 
the September 1975 report, the veteran's SSD records, 
including medical records, have not been obtained or 
confirmed as unavailable.  The VA has a duty to assist the 
veteran in obtaining his SSD records.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  This duty is neither 
optional nor discretionary.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.  

A VA examination is necessary in this case because the record 
includes diagnoses of several mental disorders and because 
recent examination reports conflict as to the etiology of the 
veteran's current psychiatric disorder.  Diagnoses from 
December 1952 to June 2001 include schizoid character defect, 
inadequate personality disorder, suspected latent 
schizophrenia, severe character disorder, acute brain 
syndrome secondary to alcohol intoxication, probable paranoid 
schizophrenia, bipolar disorder, and schizophrenic reaction, 
paranoid type.  The February 1957 medical board determined 
that the veteran had a severe character disorder, which 
existed prior to service and was not incurred in the line of 
duty, and the June 2001 VA examiner opined that in-service 
symptoms were likely not schizophrenia because the veteran 
met the criteria for schizophrenia much later after service.  
In contrast, the February 2000 private examiner opined that 
the veteran's chronic service and psychiatric history were 
probably service-connected in some respects.    

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  As provided by law, the RO should 
attempt to obtain from the Social 
Security Administration copies of the 
veteran's disability claim documents and 
related medical records.    

2.  The veteran should be afforded a VA 
psychiatric examination.  All indicated 
tests and studies should be performed as 
deemed necessary by the examiner.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in the denial of a claim.  
38 C.F.R. § 3.655 (2001).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's current 
psychiatric disability, if any, and the 
data required for medical classification; 
b) whether it is as likely as not that a 
current psychiatric disability was 
incurred in service, and if so, whether 
it is as likely as not that such 
disability was due to alcohol abuse or 
other misconduct in service; and 
c) whether it is as likely as not that a 
current psychiatric disability preexisted 
service and was aggravated in active 
service, and if so, whether it is as 
likely as not that such aggravation was 
due to alcohol abuse or other misconduct.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. If the examiner is unable to 
provide any requested opinion, the report 
should so state.    

3.  The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disability, currently characterized as 
schizophrenic reaction, paranoid type, 
based on the entire evidence of record.  
All pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeal

 



